DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claim 2 is canceled. Claims 1 and 3-6 are pending. Claim 6 is withdrawn. Claims 1 and 3-5 are examined on the merits.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on foreign application JAPAN 2019-040403 filed on 6 March 2019. Receipt is acknowledged of a certified copy of foreign application JAPAN 2019-040403.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shigesada (US 20070148649 A1).
Regarding claim 1, Shigesada teaches an analysis unit (cartridge for nucleic acid separation and purification 100/200 including waste liquid container 400 or recovery container, abstract; para [0011], [0112]; see e.g., Figs. 2, 6, 8- 10, 20). 
Shigesada teaches the analysis unit comprising a well having a hole-like shape defined by an opening, an inner circumferential surface, and a bottom (opening: first opening 143a or 221a, para [0112], [0149]; see e.g., Figs. 6, 8; inner circumferential surface: inside surface of cartridge, see e.g., Figs. 2, 6, 8- 10, 20; bottom: bottom of waste liquid container 400, see e.g., Fig. 20, waste liquid container 400 disposed below the cartridge, para [0011]). 
Shigesada teaches the analysis unit further comprising an inclination part comprising a saddle-like portion provided, at least in part, in a circumferential direction of the well (bottom face 121b or 222b with ribs 126 or 226, Figs. 2, 10; abstract, para [0035]-[0037], [0084], [0152]-[0155]). The saddle-like portion protrudes outward in a radial direction of the well (para [0035], [0084]; [0152]-[0154]; see Figs. 2, 10). An inner circumferential surface side of the saddle-like portion connects to the inner circumferential surface (see Figs. 2, 10). 
The saddle-like portion is inclined in such a way that a height of the saddle-like portion with respect to the bottom decreases from an outer end portion to an inner circumferential surface side in the radial direction of the saddle-like portion (para [0035]-[0036], [0084], [0152]). 
The saddle-like portion is further included in such a way that a height of the saddle-like portion with respect to the bottom decreases from a center potion to both outer portions in the circumferential direction of the saddle-like potion (height at the center of the rib is greater than height at outer portions of the rib in the circumferential direction, see Figs. 2, 10-11).
Although Shigesada does not specifically teach that the analysis unit is “for quantitating detection target substances bound to antibodies”, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. Shigesada teaches the same apparatus comprising all of the structural limitations as required by the claim that is capable of being used to quantitate detection target substances bound to antibodies and is therefore considered capable of performing the recited intended use.
Regarding claim 4, Shigesada teaches a washing device (automated device with cartridge for nucleic acid separation and purification, para [0111]-[0115]).
Shigesada teaches the washing device comprises a stage on which the analysis unit according to claim 1 is mounted (para [0115]).
Shigesada teaches the washing device further comprises a dispensing nozzle from which a solution is injected to the well (washing liquid-dispensing nozzle configured to dispense washing liquid or a recovery liquid-dispensing nozzle configured to dispense the recovery liquid, para [0115]). 
Shigesada teaches a controller configured to control the stage or the dispensing nozzle so as to bring the dispensing nozzle to be closer to or away from the saddle-like portion, and control the dispensing nozzle to dispense the solution to the saddle-like portion (para [0115]).
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Johnson (US 4,681,742 A) teaches an analysis unit for quantitating detection target substances bound to antibodies, the analysis unit comprising a well having a hole-like shape defined by an opening, an inner circumferential surface, and a bottom; and an inclination part. Johnson teaches a washing device comprising a stage on which the analysis unit is mounted; a dispensing nozzle from which a solution is injected to the well; and a controller configured to control the stage or the dispensing nozzle. Johnson teaches the washing device further comprising a nozzle head to which a suction nozzle and the dispensing nozzle are fixed and that the controller controls the nozzle head or the stage. However, Johnson fails to teach the inclination part comprises a saddle-like portion as recited in claim 1.
Shigesada (US 2007/0148649 A1) teaches the analysis unit according to claim 1, but fails to disclose the bottom is a part of an analysis substrate provided with a track region including convex portions and recess alternately arranged and that a cartridge is provided with plural pairs with the opening and the inner circumferential surface.
Shigesada teaches a washing device comprising a stage on which the analysis unit according to claim 1 is mounted including a washing liquid-supply pump configured to suck the washing liquid from the washing liquid bottle containing the washing liquid and to supply the washing liquid to the washing liquid-dispensing nozzle and a recovery liquid-supply pump configured to suck the recovery liquid from the recovery liquid bottle containing the recovery liquid and to supply the recovery liquid to the recovery liquid-dispensing nozzle (i.e., suction nozzles). However, Shigesada fails to teach the controller controls the suction nozzle to suck the solution out of the well. Since the washing liquid-supply pump of Shigesada sucks solution to provide to the washing liquid-dispensing nozzle and the recovery liquid-supply pump sucks solution to provide to the recovery liquid-dispensing nozzle, there would be no rationale for the controller to control the suction nozzles so as to suck the solutions out of the well.
Response to Arguments
Applicant’s arguments, see p. 5, filed 4 March 2022, with respect to rejection of claim 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  
Applicant’s arguments, see p. 6-9, filed 4 March 2022, with respect to the rejections of claims 1 and 4-5 under 35 U.S.C. 102 and claim 3 under 35 U.S.C 103 have been fully considered and are persuasive in light of amendments to the claim.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shigesaba (US 2007/0148649 A1) for claims 1 and 4. Shigesaba teaches an analysis unit comprising a well and an inclination part having a saddle-like portion as recited in claim 1 and a washing device including the analysis unit.
Applicant’s arguments, see 10, filed 4 March 2022, with respect to the provisional double patenting rejection have been fully considered and are persuasive.  The provisional double patenting rejection of claim 4 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649            
/MELANIE BROWN/Primary Examiner, Art Unit 1641